Order so far as appealed from unanimously affirmed, without costs. In addition to the defects in the pleading indicated by Special Term, we call attention to the fact that paragraph 29 merely alleges conclusions. Nor does the pleading state that the defendant relied upon the representations allegedly made by the plaintiff. A comparison of paragraphs 25 and 29 indicates that no consummated joint venture, upon which the defendant relied, or which induced him to change his position, or caused him to suffer a loss, is pleaded. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Bastow, JJ.